Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the shelf registration statement of Power REIT on Form S-3 (No.333-180693) of our report dated March29, 2013 relating to the consolidated financial statements of Power REIT as of December31, 2012, and for the year then ended included in this Annual Report of Power REIT and subsidiarieson Form10-K for the year ended December31, 2013. /s/ Gibbons & Kawash, A.C. Charleston, West Virginia April 1, 2014
